Case 3:20-cr-O0056-SMR-SBJ Document 19 Filed 06/19/20 Page 1 of 4

AO 199A (Rev. 7/19) Order Setting Conditions of Release Page 1 of 4 Pages

UNITED STATES DISTRICT COURT

SOUTHERN District of IOWA

United States of America
ORDER SETTING CONDITIONS

 

v. OF RELEASE
Kyle William Krause Case Number: 3:20-cr-00056
Defendant

IT IS ORDERED that the release of the defendant is subject to the following conditions:

(1) The defendant must not commit any offense in violation of federal, state or local law on release in this case.

(2) The defendant must immediately advise the court or the pretrial services office or supervising officer in writing before
any change in address and telephone number.

(3) The defendant must appear at all proceedings as required and shall surrender for service of any sentence imposed as

directed. The defendant shall appear at (if blank, to be notified) U.S. Courthouse

Davenport, Iowa on as directed

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community. IT IS FURTHER ORDERED that the release of the defendant is subject to the conditions marked

below:

(Ww) (4) The defendant is placed in the custody of:

(Name of person or organization)
(Address)
(City and State) (Tel.No.)

 

 

 

who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant
violates any conditions of release or disappears.

June 16, 2020

Custodian or Proxy Date

Signed:

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICES U.S.ATTORNEY  U.S.MARSHAL
AO 199B

Case 3:20-cr-O0056-SMR-SBJ Document 19 Filed 06/19/20 Page 2 of 4

(Rev. 6/11) Additional Conditions of Release Page 2 of 4

 

(

)

(5)

(vw)
(v)

( )
(vw)
(v)
(v)

(Ww)

(v)
(v)
(Vv)

(vw)

(vw)

i)

(4)

(v)
(Vv)

The defendant must:

(a)
(b)
(c)
(d)
(e)
(f)

(g)

(h)

G)
(kK)
()

(m)

(n)

(0)

(p)

(q)

(r)
(s)

report to the Pretrial Services Office telephone number _ (563) 884-7626 , not later than as directed
maintain or actively seek employment.

maintain or commence an education program.
surrender any passport to: USPO

obtain no passport.

abide by the following restrictions on personal association, place of abode, or travel: Southem District of lowa and the Central District of

 

avoid all contact, directly or indirectly, with any persons who are or who may become a victim or potential witness in the subject

investigation or prosecution, including but not limited to: Dustin Dykes

 

undergo a mental health evaluation and participate in mental health treatment, to include inpatient services, if required, as directed by
the supervising officer.

maintain residence at a halfway house or community corrections center, as deemed necessary by the U.S. Probation Office. All costs will
be paid by the U.S. Probation Office provided the defendant is making satisfactory progress towards goals set by the supervising officer.
Within 60 days of the date of this Order, the Court will be provided an update on the defendant’s status and progress towards community
placement.

refrain from possessing a firearm, ammunition, destructive device, or other dangerous weapons.

refrain from( ¥ )any( _) excessive use of alcohol.

refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by
a licensed medical practitioner. This provision does not permit the use or possession of medical marijuana even with a physician's
certification. The defendant is prohibited from using or possessing any synthetic intoxicating substance, including but not limited to
"Spice", "K-2" or other forms of synthetic marijuana.

submit to any method of testing required by the pretrial services office or the supervising officer for determining whether the defendant is
using a prohibited substance. Such methods may be used with random frequency and include urine testing, the wearing of a sweat patch, a
remote alcohol testing system, and/or any form of prohibited substance screening or testing.

undergo a substance abuse evaluation and participate in substance abuse treatment, to include inpatient services, if required, as directed by
the supervising officer.

participate in one of the following location restriction programs and comply with its requirements as directed. (CHECK ONE):

(i) (  ) Curfew: You are restricted to your residence every day (_) from to ,or( ) as approved by
the probation officer or supervising officer; or

(ii) ( )Home Detention: You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the probation office or supervising officer; or

(iii) (  ) Home Incarceration: You are restricted to 24-hour-a-day lock-down at your residence except for medical nccessitics and
court appearances or other activities specifically approved by the Court.

submit to the following location monitoring technology and comply with all of the program requirements and instructions provided. The
defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of location
monitoring. The defendant shal! pay all or part of the location monitoring cost as directed by the officer. (CHECK ONE):

( ) Technology as directed by USPO
( ) Radio Frequency (RF) monitoring
( _) Global Positioning Satellite (GPS)

( ) Voice Recognition
report as soon as possible to the pretrial services office or supervising officer any contact with law enforcement personnel, including, but
not limited to, any arrest, questioning, or traffic stop.
permit a Probation Officer to vistit him or her at any time at home or other approved residence.
release is conditioned upon enrollment in RICCA, residence in RICCA, following all rules and regulations of RICCA and making

 

progress in the program.
Case 3:20-cr-O0056-SMR-SBJ Document 19 Filed 06/19/20 Page 3 of 4

AO 199B (Rev. 6/11) Additional Conditions of Release Page 3 of 4

 

IT IS FURTHER ORDERED:

Delendant's father or the FPD investigator shall transport Defendant directly from the Muscatine County Jail to the RICCA facility.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cr-O0056-SMR-SBJ Document 19 Filed 06/19/20 Page 4 of 4

AO 199C (Rev. 6/11) Advise of Penalties Page 4 of 4

 

Advice of Penalties and Sanctions
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a
fine, or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment
of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a
misdemeanor, This sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness,
victim or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate
a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly
more serious if they involve a killing or attempted killing.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be
fined not more than $250,000 or imprisoned for not more than ten years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined
not more than $250,000 or imprisoned for not more than five years, or both;
(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgement of Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and
sanctions set forth above.

  

 

Signature of Defendant

Address
_t \*s cc - / “7 anne ws . vou an
City and State Telephone

Directions to United States Marshal

(YW) The defendant is ORDERED released after processing.

( ) The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer
that the defendant has posted bond and/or complied with all other conditions for release. The defendant shall be
produced before the appropriate judicial officer at the time and place specified, if still in custody.

Date: June 19, 2020 4 ¢ B. OrAG.

Signature of Judicial Officer

Stephen B. Jackson, Jr., U.S. Magistrate Judge
Name and Title of Judicial Officer

 
